        Case 1:17-cv-11930-NMG Document 133 Filed 08/31/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MASSACHUSETTS
__________________________________________
                                                :
COMMONWEALTH OF MASSACHUSETTS,                  :
                                                :
                  Plaintiff,                    :
                                                :
          v.                                    :
                                                :
UNITED STATES DEPARTMENT OF                     :
HEALTH AND HUMAN SERVICES;                      :
ALEX M. AZAR II, in his official capacity as    : Case No. 17-cv-11930-NMG
Secretary of Health and Human Services;         :
UNITED STATES DEPARTMENT OF THE                 :
TREASURY; STEVEN T. MNUCHIN, in his             :
official capacity as Secretary of the Treasury; :
UNITED STATES DEPARTMENT OF                     :
LABOR; and EUGENE SCALIA, in his                :
official capacity as Secretary of Labor,        :
                                                :
                  Defendants.                   :
__________________________________________:

                                   JOINT STATUS REPORT

       Pursuant to this Court’s Order of February 7, 2020 (Docket No. 132), the parties

respectfully submit this Joint Status Report. On July 8, 2020, the Supreme Court issued a decision

in Little Sisters of the Poor Saints Peter and Paul Home v. Pennsylvania, 591 U.S. ___ (2020).

The Little Sisters decision addressed some, but not all, of the claims asserted by the

Commonwealth of Massachusetts in this case.

       In light of these developments, the parties believe that supplemental briefing addressing

the import of the Supreme Court’s decision and any remaining claims and issues to be decided is

appropriate. The parties thus jointly request that this Court take the following actions:

       (1) Lift the stay order entered on February 7, 2020 (Docket No. 132).



                                                     1
 Case 1:17-cv-11930-NMG Document 133 Filed 08/31/20 Page 2 of 3



(2) Order that the parties submit supplemental briefs, not to exceed 20 pages, on their

   pending dispositive motions. The parties propose that the Plaintiff file its supplemental

   brief by Wednesday, September 30, 2020, and that the Defendants file their

   supplemental brief by Friday, October 30, 2020.

(3) Schedule a hearing on the parties’ pending dispositive motions after submission of the

   supplemental briefs, if the Court believes it would be helpful.


                                     Respectfully submitted,


                                     COMMONWEALTH OF MASSACHUSETTS,

                                     By its attorneys,

                                     MAURA HEALEY
                                     ATTORNEY GENERAL

                                       /s/ Julia E. Kobick
                                     Julia E. Kobick, BBO # 680194
                                     Jon Burke, BBO # 673472
                                     Assistant Attorneys General
                                     Office of the Attorney General
                                     One Ashburton Place, 20th Floor
                                     Boston, Massachusetts 02108
                                     (617) 963-2559
                                     julia.kobick@mass.gov
                                     jonathan.burke@mass.gov


                                     UNITED STATES DEPARTMENT OF HEALTH
                                     AND HUMAN SERVICES; ALEX M. AZAR II, in
                                     his official capacity as Secretary of Health and
                                     Human Services; UNITED STATES
                                     DEPARTMENT OF THE TREASURY; STEVEN
                                     T. MNUCHIN, in his official capacity as Secretary
                                     of the Treasury; UNITED STATES
                                     DEPARTMENT OF LABOR; EUGENE SCALIA,
                                     in his official capacity as Secretary of Labor,


                                            2
        Case 1:17-cv-11930-NMG Document 133 Filed 08/31/20 Page 3 of 3



                                              By their attorneys,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              MICHELLE R. BENNET
                                              Assistant Director, Federal Programs Branch

                                                /s/ Daniel Riess
                                              Daniel Riess (Texas Bar # 24037359)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              (202) 353-3098
                                              Daniel.Riess@usdoj.gov

Dated: August 31, 2020


                                    CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically to
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants on August 31, 2020.

                                                     /s/ Julia E. Kobick
                                                     Julia E. Kobick
                                                     Assistant Attorney General




                                                     3
